Citation Nr: 0414189	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder for the period 
from June 11, 2001, to December 9, 2002.

2.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder from December 
9, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to July 1969, 
including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, that granted the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), evaluating it as 50 
percent disabling effective June 11, 2001 (the date of the 
veteran's service connection claim).  The veteran disagreed 
with this decision in January 2002 with respect to the 50 
percent evaluation assigned to his service-connected PTSD.  
By rating decision issued in January 2003, the RO granted the 
veteran's claim of entitlement to an initial disability 
rating in excess of 50 percent for PTSD, evaluating it as 70 
percent disabling effective December 9, 2002 (the date of VA 
treatment records indicating worsening symptoms).  A 
statement of the case was issued to the veteran and his 
service representative in June 2003.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
later that same month.

Because claimants are presumed to be seeking the maximum 
benefit allowed by law and regulation, and because the 
veteran is receiving less than the maximum evaluation 
available for his service-connected PTSD, the Board has 
concluded that the issues of entitlement to an initial 
disability rating in excess of 50 percent on PTSD for the 
period from June 11, 2001, to December 9, 2002, and 
entitlement to an initial disability rating in excess of 70 
percent on PTSD from December 9, 2002, remain in controversy.  
Therefore, the Board has characterized the issues on appeal 
as involving the propriety of the initial evaluations 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993)

It is noted that, by rating decision issued in September 
2003, the RO granted the veteran's claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) effective December 9, 2002.  In this decision, the RO 
also concluded that entitlement to Dependents' Educational 
Assistance had been established.  As no appeal has been 
filed, and the time for perfecting an appeal of this decision 
does not expire until September 2004, this issue is not 
presently before the Board.

Finally, it is noted that, by rating decision issued in 
January 2004, the RO denied the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
for a shrapnel wound of the left thigh.  As no appeal has 
been filed, and the time for perfecting an appeal of this 
decision does not expire until January 2005, this issue also 
is not presently before the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service-connected PTSD is manifested by, at 
most, irritability, anger, sleep disturbance, and guilt, at 
least for the period from June 11, 2001, to December 9, 2002.

3.  The veteran's service-connected PTSD is manifested by, at 
most, irritability, stress, anxiety and depression, episodic 
flashbacks, and sleep disturbance, at least from December 9, 
2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent on PTSD have not been met for the period from 
June 11, 2001, to December 9, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2003).

2.  The criteria for an initial disability rating in excess 
of 70 percent on PTSD have not been met from December 9, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In the instant appeal, the issue of the 50 percent evaluation 
assigned to the veteran's service-connected PTSD arose in the 
January 2002 notice of disagreement.  In December 2003, VA's 
General Counsel issued an opinion regarding the applicability 
of the VCAA to an issue initiated in a notice of 
disagreement.  See VAOPGCPREC 8-03.  In that opinion the 
General Counsel held that, although VA must notify a claimant 
of the evidence needed to substantiate a claim on receipt of 
a complete or substantially complete application, VA is not 
obligated to inform the claimant of the evidence needed to 
support an issue that is initially raised in a notice of 
disagreement if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his original claim of entitlement to 
service connection for PTSD.  In a letter dated in July 2001, 
the RO notified the veteran and his service representative of 
what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claims.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The veteran and his representative also 
were provided with a copy of the appealed rating decision and 
a statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims and 
the requirement to submit medical evidence that established 
entitlement to an initial disability rating in excess of 50 
percent for PTSD for the period from June 11, 2001, to 
December 9, 2002, and entitlement to an initial disability 
rating in excess of 70 percent for PTSD from December 9, 
2002.  By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Additionally, a June 2003 letter advised the veteran 
of what was needed to establish entitlement to an increased 
evaluation for his service connected conditions and was 
advised to submit any information or evidence he had.  Thus, 
the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA treatment and examination reports.  
Further, nothing in the record shows the veteran received 
treatment for his PTSD anywhere other than the VA medical 
centers from which records were obtained.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims of entitlement to an initial disability rating in 
excess of 50 percent for PTSD for the period from June 11, 
2001, to December 9, 2002, and entitlement to an initial 
disability rating in excess of 70 percent for PTSD from 
December 9, 2002 poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

As relevant to these claims, the evidence includes the 
veteran's VA outpatient treatment records from the VA Medical 
Center (VAMC) in Wilkes-Barre, Pennsylvania, and the VAMC in 
Allentown, Pennsylvania, from June 2000 to December 2002 and 
lay statements.

At the time that he filed his claim of entitlement to service 
connection for PTSD in June 2001, the veteran stated that he 
experienced flashbacks, nightmares, guilt, and frequent 
awakenings.

A review of the veteran's VA outpatient treatment records for 
the period from June 2000 to December 2002 indicates that the 
veteran received group and individual psychiatric therapy for 
PTSD during this period.  For example, on VA treatment report 
in April 2001, the veteran complained of nightmares, sleep 
disturbance, guilt, and depression related to his Vietnam 
service.  The VA examiner noted that the veteran was working 
part-time after retiring from a job at Bethlehem Steel which 
the veteran had held for 29 years and that he had been 
married for 37 years.  The veteran reported that he had been 
in combat in Vietnam on river patrol boats and that his 
nightmares consisted of dreaming about a flash of light and 
seeing a river patrol boat explode, wounding soldiers.  The 
veteran stated that this explosion had happened in June 1969.  
He denied any suicidal ideation and stated that he became 
easily irritated, did not like crowds, did not trust people, 
and avoided issues related to war.  The veteran also reported 
problems expressing his emotions, except for anger.  Mental 
status examination of the veteran revealed normal speech, an 
anxious and depressed mood, a congruent affect, goal-directed 
thoughts, frustration "at why his Vietnam issues are 
cropping up again now," and fair judgment and insight.  The 
veteran's Global Assessment of Functioning (GAF) score was 
50, indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The diagnosis 
was PTSD.

On follow-up report in June 2001, the veteran reported that 
he was sleeping better but still experienced nightmares and 
daytime intrusive memories of his war experiences when he was 
idle.  He stated that work was not a problem because of a low 
stress level there and he was less easily irritated.  The VA 
examiner noted that the veteran's isolation and emotional 
non-reactivity remained the same.  Mental status examination 
of the veteran was unchanged from April 2001.  The veteran's 
GAF score was 50, and the diagnosis was PTSD.

On VA mental disorders examination in August 2001, the 
veteran complained of nightmares 3 to 4 times a week and 
resulting sleep disturbance, irritability, guilt at having 
survived Vietnam, and a sad and depressed mood.  It was noted 
that the veteran had experienced irritability problems in his 
post-service employment at Bethlehem Steel for 29 years and 
also at his current part-time job with the Postal Service.  
Mental status examination of the veteran revealed normal 
psychomotor activity, normal speech, an anxious and at times 
depressed mood, goal-directed thought processes with 
significant content for Vietnam memories, intrusive thoughts 
of Vietnam, intact remote memory, average intellect, adequate 
judgment, and full insight.  The veteran's GAF score was 50, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The diagnosis 
was PTSD.

On VA outpatient report dated September 10, 2001, the veteran 
reported less hyperarousal during the work day and fewer 
dreams.  He stated that he became irritated at his work 
supervisors and yelled at them at times.  He also reported 
fewer intrusive recollections.  The diagnosis was chronic 
PTSD.  Mental status examination of the veteran on September 
12, 2001, revealed no pertinent changes from August 2001, and 
his GAF score was 50.  The diagnosis was PTSD.  It was noted 
on follow-up examination in October 2001 that the September 
11, 2001, terrorist attacks had elicited chronic, exacerbated 
hyperarousal from the veteran with poorer sleep and feelings 
of wanting to kill the enemy in Afghanistan.  The assessment 
was chronic PTSD.  On follow-up examination in November 2001, 
the veteran reported that work was stressful and he 
experienced episodic depression.  He stated that he did not 
relax in order to keep from thinking about his Vietnam 
service.  He stated that he worked himself to exhaustion and 
then slept as a means of coping with his chronic PTSD.  The 
assessment was unchanged.  On examination in December 2001, 
the veteran reported that "his nervous system is exhausted" 
and he could not do anything else other than keep working.  
The assessment was unchanged.  

In his Notice of Disagreement received at the RO in January 
2002, the veteran stated that he had experienced difficulty 
sleeping and continued to "lose my temper" with others due 
to his service-connected PTSD.

On VA outpatient report dated in January 2002, the veteran 
reported that he was still easily irritable and anxious 
although he was sleeping better on medication.  He reported 
experiencing nightmares of varying frequency and daytime 
intrusive memories of his Vietnam experiences.  He also 
reported that he had been laid off from his part-time job at 
the Postal Service due to cutbacks, although he believed that 
he had been laid off due to his irritability.  Mental status 
examination of the veteran revealed normal speech, a 
depressed and anxious mood, a congruent affect, goal-directed 
thoughts, and fair judgment and insight.  The veteran's GAF 
score was 45-50, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The diagnosis was PTSD.  On follow-up report dated in 
February 2002, the veteran reported that he was collecting 
unemployment and that he "can't relax, never could."  His 
mood was normal and his affect was constricted.  The 
assessment was chronic PTSD.

On VA outpatient report dated in April 2002, the veteran 
reported that he became irritable less easily although still 
anxious, he was sleeping better, and his mood was not as 
depressed as it had been.  Mental status examination of the 
veteran revealed normal speech, a less depressed and anxious 
mood, a congruent affect, goal-directed thoughts, and fair 
insight and judgment.  The veteran's GAF score was 50-55, 
indicating moderate to serious symptoms and moderate to 
serious impairment in social, occupational, or school 
functioning.  The diagnosis was PTSD.  The veteran reported 
on a follow-up evaluation in June 2002 that he was not 
working and found this disturbing because he experienced too 
many intrusive recollections of the Vietnam War during the 
day.  The assessment was chronic PTSD.  The results of the 
veteran's mental status examination, his GAF score, and the 
diagnosis all were unchanged on an August 2002 outpatient 
report.

In a statement on his substantive appeal (VA Form 9) received 
at the RO in June 2002, the veteran reported that he 
continued to experience "a lot of problems" related to his 
PTSD.  "I still have dreams of death in Vietnam."  He 
stated that his wife no longer slept in the same bed with him 
because his nightmares caused him to shake the whole bed.

On VA examination in September 2002, the veteran reported 
that he had started working again at the Postal Service.  He 
also reported that he found this work stressful but he did 
better if he kept busy and did not have time to think.  The 
assessment was chronic PTSD, with a note that 
hyperarousability remained a problem.

On VA outpatient report dated December 9, 2002, the veteran 
stated that he had quit his Postal Service job at the end of 
October because he had been getting in to arguments with his 
supervisor and could not take any order without getting angry 
and he was "yelling at people."  The veteran stated that he 
was isolating himself at home, feeling more depressed, and 
was emotionally distant with his family.  He stated that he 
felt anxious many times during the day and still had some 
nightmares and daytime intrusive memories of his Vietnam 
experiences.  The VA examiner noted that the veteran's 
isolation and emotional non-reactivity were significant.  
Mental status examination of the veteran revealed normal 
speech, a depressed and occasionally anxious mood, a 
congruent affect, goal-directed thoughts, he was not a danger 
to himself or others, he was alert and oriented times three, 
and he had fair judgment and insight.  The veteran's GAF 
score was 45, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The diagnosis was PTSD.

On VA psychological assessment on December 13, 2002, the 
veteran complained of chronic irritability, mixed anxiety and 
depression, anger, general hyperarousability, episodic and 
fleeting flashbacks, episodic distressing dreams, and daily 
distressing intrusive recollections of his combat trauma.  
The veteran reported that he had seen heavy combat during his 
Vietnam service and that his river patrol boat had been sunk 
by enemy fire, resulting in the deaths of a number of his 
boat mates and friends.  The veteran stated that, after this 
episode, he went into a berserk, dissociative, killing frenzy 
and was never the same thereafter.  Although he had 
maintained employment since his separation from service, the 
veteran stated that his relationship with management and 
other co-workers was argumentative and punctuated with 
physical altercations.  He also stated that his employment 
with the Postal Service had been punctuated by frequent 
arguments with his supervisors and other workers.  He stated 
that his irritability and explosive anger escalated over the 
years to the point of quitting his job because he could no 
longer cope with the stress and his arguments had become more 
frequent and violent.  The VA examiner stated that the 
veteran continued to experience all of the hyperarousal 
symptoms to a severe extent, including sleep disturbance and 
poor concentration, chronic irritability, and explosive rage.  
It was noted that, because the veteran experienced severe 
hypervigilance around people, he isolated himself from 
people.  The veteran also experienced all of the avoidance 
and numbing symptoms of PTSD.  He lacked significant interest 
and participation in any significant events and derived 
little satisfaction from any activity in his life.  The VA 
examiner commented that the veteran was unemployable.  The 
veteran's GAF score was 45.  The diagnosis was chronic PTSD.




Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected PTSD was more 
than 50 percent disabling for the period from June 11, 2001, 
to December 9, 2002, and that it was more than 70 percent 
disabling from December 9, 2002.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected PTSD is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent 
disabling for the period from June 11, 2001, to December 9, 
2002, and as 70 percent disabling from December 9, 2002.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  An 
evaluation of 50 percent disabling is available where the 
veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The next higher evaluation of 70 percent disabling is 
available under Diagnostic Code 9411 where the veteran's PTSD 
is manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9411 where the veteran's PTSD 
is manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; an intermittent 
inability to perform activities of daily living (including 
the maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of his close 
relatives, his own occupation, or his own name.  Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to an initial disability rating in 
excess of 50 percent for PTSD for the period from June 11, 
2001, to December 9, 2002, and entitlement to a disability 
rating in excess of 70 percent for PTSD from December 9, 
2002.  The objective medical evidence of record on this claim 
fails to show that, for the period from June 11, 2001, to 
December 9, 2002, the veteran's service-connected PTSD was 
manifested by more than occupational and social impairment 
with reduced reliability and productivity due to flatted 
affect, circumstantial speech, panic attacks more than once a 
week, difficulty in understanding complex commands, memory 
impairment, impaired judgment or abstract thinking, mood or 
motivation disturbances, or difficulty in establishing and 
maintaining effective work and social relationships, such 
that he is entitled to an initial disability rating in excess 
of 50 percent for PTSD for this period.  Nor does the 
objective medical evidence of record show that, since 
December 9, 2002, the veteran's service-connected PTSD was 
manifested by more than occupational and social impairment 
with deficiencies in most areas, such that he is entitled to 
an initial disability rating in excess of 70 percent for PTSD 
from this date.

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of 50 percent for the 
period from June 11, 2001, to December 9, 2002, the Board 
notes that there is no objective medical evidence of record 
that the veteran suffered from occupational and social 
impairment with deficiencies in most areas, suicidal 
ideation, obsessional rituals, intermittently illogical 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  In this regard, it is noted that 
the veteran was employed part-time by the Postal Service 
until at least October 2002 when he quit his job voluntarily.  
Repeated psychiatric examinations of the veteran during this 
period demonstrated that his speech was normal, and his 
depression, anxiety, and irritability, although still 
present, were improved on medication (as noted in April 
2002).  The veteran also was married to his wife and 
maintained distant but continuing relationships with his 
adult children throughout this period.  More importantly, 
there was no evidence of panic attacks, spatial 
disorientation, or neglect of personal appearance at any of 
the psychiatric examinations during this period.  And, 
although the veteran's GAF scores during this period ranged 
from 45-55 during this period, the objective symptoms noted 
on repeated psychiatric examinations do not correspond with 
the criteria required for a 70 percent rating.  

While the Schedule for Rating Disabilities (Schedule) does 
indicate that the rating agency must be familiar with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), it does not assign disability percentages 
based solely on GAF scores.  See 38 C.F.R. § 4.130.  Thus, 
GAF scores of 45-55 do not automatically equate to any 
particular percentage in the Schedule; rather, they are but 
one factor to be considered in conjunction with all of the 
other evidence.

Given the objective medical evidence of record indicating 
that the veteran primarily experienced disabling symptoms 
such as chronic sleep impairment, irritability, and guilt, 
had depressive symptoms noted to be in the moderate to 
serious range, and because he was employed at least part-time 
by the Postal Service until he voluntarily terminated his 
employment, the Board concludes that the veteran is not 
entitled to an initial disability rating in excess of 50 
percent for PTSD for the period from June 11, 2001, to 
December 9, 2002.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

Turning to the veteran's claim of entitlement to a disability 
rating in excess of 70 percent for PTSD from December 9, 
2002, the Board observes that the objective medical evidence 
of record since that date does not indicate that the 
veteran's service-connected PTSD was manifested by such 
symptoms as gross impairment in thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting himself or others, an 
intermittent ability to perform the activities of daily 
living, disorientation to time or place, and/or memory loss 
for the names of his close relatives, his own occupation, or 
his own name.  It is noted that, on mental status examination 
on December 9, 2002, the veteran's speech was normal in rate 
and flow, his mood was depressed and anxious only 
occasionally, his thoughts were goal-directed, he was not a 
danger to himself or others, and he was alert and oriented 
times three.  More importantly, although the VA examiner 
concluded on December 13, 2002, that the veteran was 
incapable of continued gainful employment, there were no 
objective symptoms noted at that time that correspond to a 
100 percent disability evaluation for the veteran's service-
connected PTSD.  Although the veteran's GAF score was 45 on 
December 9, 2002, as noted above, the Schedule does not 
assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130.  

Given the lack of objective medical evidence on the record of 
this claim demonstrating that the veteran's service-connected 
PTSD was manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes, grossly inappropriate behavior, persistent 
delusions or hallucinations, a persistent danger of hurting 
himself or others, an intermittent ability to perform his 
activities of daily living, disorientation to time or place, 
or significant memory loss, the Board determines that the 
veteran is not entitled to an initial disability rating in 
excess of 70 percent for PTSD from December 9, 2002.  Id.

The Board also finds that the 50 percent evaluation assigned 
to the veteran's service-connected PTSD for the period from 
June 11, 2001, to December 9, 2002, reflects the most 
disabling that it had been during this period.  Additionally, 
the 70 percent evaluation assigned to the veteran's PTSD from 
December 9, 2002, reflects the most disabling that it had 
been since that time.  Therefore, the Board determines that 
additional consideration of staged ratings is not warranted.  
See Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted for the 
period from June 11, 2001, to December 9, 2002, or from 
December 9, 2002.  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
PTSD interfered markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warranted frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards for the 
period from June 11, 2001, to December 9, 2002.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  It is noted that the veteran 
voluntarily quit his part-time employment with the Postal 
Service on or about October 2002.  Prior to that, he had been 
employed for 29 years at Bethlehem Steel and, following his 
retirement from Bethlehem Steel in 1998, he had worked part-
time 6 days a week at the Postal Service since 1999.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met on the veteran's service-connected PTSD for the 
period from June 11, 2001, to December 9, 2002.  Accordingly, 
38 C.F.R. § 3.321(b)(1) does not support assigning an initial 
disability rating in excess of 50 percent to the veteran's 
service-connected PTSD for the period from June 11, 2001, to 
December 9, 2002.  Further, 38 C.F.R. § 3.321(b)(1) is not 
for application subsequent to December 9, 2002 as the veteran 
is already receiving a total rating based on impairment in 
earning capacity pursuant to the Schedule for Rating 
Disabilities, under 38 C.F.R. § 4.16.  Thus, an exceptional 
or unusual disability picture warranting consideration of 
section 3.321(b)(1) is not shown.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to an initial disability rating in excess of 50 
percent for PTSD for the period from June 11, 2001, to 
December 9, 2002, and entitlement to an initial disability 
rating in excess of 70 percent for PTSD from December 9, 
2002.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is denied.


	(CONTINUED ON NEXT PAGE)





ORDER

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder for the period 
from June 11, 2001, to December 9, 2002, is denied.

2.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder from December 
9, 2002, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



